Citation Nr: 0523446	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  00-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for spondylolysis of 
the low back secondary to Reiter's syndrome.

2.  Entitlement to service connection for seizures secondary 
to Reiter's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from September 1976 to January 
1978.  He was placed on the temporary disability retired list 
in January 1978 and he was discharged from service in January 
1981.

This appeal arises from an August 2000 rating decision of the 
Little Rock, Arkansas 
Regional Office (RO).  As discussed in the introduction of 
the Board's March 2004 decision, by rating decision in June 
1993, service connection for seizures on a direct incurrent 
basis was denied.  The current claim of service connection 
for seizures is claimed on a secondary basis; thus, this 
issue is being handled on a de novo basis.

The issue of entitlement to service connection for 
spondylolysis of the low back is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from seizures.


CONCLUSION OF LAW

Seizures were not incurred in or aggravated by service, 
seizures are not proximately due to or the result of the 
service connected Reiter's syndrome, nor may epilepsy be 
presumed to have been so incurred.  38 U.S.C.A. § §§ 1101, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the September 1976 enlistment examination, the veteran 
provided a medical history that was negative for epilepsy or 
fits.  On examination, neurologic evaluation was normal.  

A July 1979 treatment note indicates that the veteran 
allegedly had a seizure in a motel.  The impression was a 
convulsion of unknown etiology.  

A July 1979 neurology clinic note indicates that earlier that 
month the veteran had returned to his motel room when he 
began to vomit and apparently suffered a grand mal 
convulsion.  He had a severe headache upon regaining 
consciousness.  He denied ever having a convulsion prior to 
July 1979.  A second convulsion occurred the day before this 
examination.  He became extremely dizzy and collapsed on the 
floor.  He then slept for several hours.  The impression was 
a convulsive disorder with a history of two seizures.  It was 
recommended that the veteran be admitted as an inpatient to 
determine the nature of his convulsive disorder; however, the 
veteran declined.  

A September 1980 neurology examination, conducted at the time 
of the retirement board, indicates that the veteran was not 
on anti-seizure medication.  His last seizure disorder had 
been about 16 months before, but only by observation.  There 
was no report of a seizure work-up.  There was no family 
history of a seizure disorder.  Upon examination, the 
impression was a normal neurologic evaluation, generalized 
seizure disorder by history.  It was noted that the veteran 
had never been worked-up to substantiate a seizure disability 
and presently an EEG was not indicated, as there had been no 
seizure in 16 months without the veteran having been on 
medications.  

A May 1999 decision of the Social Security Administration 
(SSA) determined that the veteran was disabled for disorders 
to include seizures.  A September 1985 SSA medical note 
indicates that the veteran took no medication for seizures 
and he had not recently suffered a seizure.  The remainder of 
the SSA records with regard to seizures were copies of the 
veteran's service medical records.

In June 1999, the veteran filed a claim of service connection 
for a seizure disorder as a result of Reiter's syndrome.

On VA neurology examination in February 2005, the veteran 
recounted what he described as a seizure episode in July 
1979.  He stated that he might have had three more seizures 
that year.  There had been no further seizures except one 
about a year before.  The examiner reviewed the veteran's 
medical record.  The veteran had never taken seizure 
medication.  The impression was a history of blackout or a 
so-called seizure.  The examiner opined that the veteran did 
not have a seizure.  The veteran had not taken seizure 
medication.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §  1131 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

Where a veteran served 90 days or more and epilepsy becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  In this 
case, the veteran has claimed service connection for 
generalized seizures.  As there is no evidence of epilepsy, 
the Board need not further address the issue of presumptive 
service connection.

In claims of secondary service connection, the provisions of 
38 C.F.R. § 3.310(a) allow for a grant of service connection 
where the evidence shows that a chronic disability or 
disorder has been caused by an already service-connected 
disability.  38 C.F.R. § 3.310(a).  See also Allen v. Brown, 
8 Vet. App. 439, 448 (1995) (en banc) (when aggravation of a 
non-service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.).

The veteran maintains that he currently suffers from seizures 
that were first manifest during service.  The evidence does 
not support this claim.

The service medical records to include the September 1976 
enlistment examination are silent regarding the presence of 
seizures until July 1979 when the veteran suffered a seizure 
in a hotel room.  The impression was a convulsive disorder.  
On a September 1980 neurology examination, no seizures since 
July 1979 were reported.  It was noted that the veteran had 
not been on anti-seizure medication during the past 16 
months.  It was noted that a seizure in July 1979 had been by 
observation only and that he had never received a work-up.  

The veteran was afforded a VA neurology examination in 
February 2005.  The examiner noted that the veteran had never 
been on anti-seizure medication.  Based on the current 
examination and a review of the entire record, the examiner 
opined that the veteran did not suffer from seizures. 

The above evidence shows that the veteran suffered a 
convulsion in July 1979.  A neurology examination conducted 
in September 1980 noted that the veteran had never received a 
work-up to substantiate whether he suffered from a seizure 
disorder.  The record shows that the veteran had declined the 
opportunity to receive a work up in 1979.  As a result, the 
examiner in September 1980 concluded that an EEG was not 
necessary as the veteran had not suffered a seizure in 16 
months without taking medication.  In a similar fashion, the 
VA examiner in February 2005 noted that the veteran had never 
been on anti-seizure medication and opined that the veteran 
did not suffer from a seizure disorder.  There is no medical 
evidence or opinion to the contrary.  In short, there is 
simply no current evidence of a chronic seizure disorder.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  In the 
absence of competent evidence to establish the current 
presence of a claimed disability, the claim must denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); and Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The only evidence that would support the veteran's claim that 
he currently suffers from a chronic seizure disorder that is 
related to service is found in his statements; however, lay 
evidence is inadequate to establish a medical diagnosis or 
medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the preponderance of the evidence 
is against the veteran's claim of service connection for 
seizures.  Of course, as the evidence does not demonstrate 
the presence of seizures, the Board need not reach the issue 
of whether a current seizure disorder is secondary to the 
service connected Reiter's syndrome.


The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in May and September 2001, April and 
August 2003, and March 2004 as well as a statement of the 
case in September 2000 and supplemental statements of the 
case in March 2002, September 2003, and April 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and SSA medical 
records have been obtained.  The veteran has not requested a 
personal hearing.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 

3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA neurology examination in February 2005 to include an 
opinion as to whether the veteran currently suffers from 
seizures.  The VA examination and opinion are adequate to 
fully and fairly evaluate the veteran's appeal.  As an 
additional examination is unnecessary, the Board finds that 
the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ in March 2004 prior to 
the transfer and recertification of the appellant's case to 
the Board after the March 2004 Board remand and the context 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Thereafter, 
the instant claim was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the appellant in 
April 2005.  The claimant, therefore, has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to service connection for seizures to include as 
being secondary to Reiter's syndrome is denied.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for a low back disability secondary to the 
service connected Reiter's syndrome.

A review of the evidence shows that VA low back x-rays in 
December 1999 revealed L5 spondylolysis.  The veteran 
received a VA orthopedic examination in March 2004.  
Unfortunately, a review of the March 2004 VA medical report 
shows that an opinion addressed the etiology of spondylosis 
(which has never been diagnosed) and failed to address the 
etiology of spondylolysis as requested.  

In addition to secondary service connection under 38 C.F.R. 
§ 3.310, it was determined in the case of Allen v. Brown, 7 
Vet. App. 439 (1995), that service connection may be awarded 
for a disability under 38 C.F.R. § 3.310 if an existing 
disability was aggravated by a service-connected disability.  
It is contended in this case that a low back disability is 
related to the service connected Reiter's syndrome.  The 
veteran should therefore be provided a VA examination to 
include a medical opinion as to whether a low back disability 
to include spondylolysis is the result of the service-
connected Reiter's syndrome or whether the service connected 
Reiter's syndrome aggravated a low back disability.

Accordingly, the appellant's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination that 
must be conducted by a physician with the 
appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician prior 
to the examination and all appropriate 
diagnostic testing of the low back should 
be accomplished.  The physician should 
provide a diagnosis for all current low 
back disability to include an opinion as 
to whether it is at least as likely as 
not that a diagnosis of spondylolysis is 
warranted.  Based on a review of the 
complete medical record and the current 
examination, the physician should render 
a medical opinion as to whether it is at 
least as likely as not that a current low 
back disability (if any) is proximately 
due to or was permanently aggravated by 
the veteran's service connected Reiter's 
syndrome.  If the physician finds that 
the service-connected Reiter's syndrome 
aggravated a low back disability, then 
the examiner should express an opinion as 
to what level of disability is 
attributable to such aggravation.  All 
factors upon which the VA medical opinion 
is based must be set forth on the record 
and the physician must utilize the burden 
of proof as set forth above.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the appellant and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  Additionally, if 
the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


